UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No.2) CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 11, 2011 PACIFIC PREMIER BANCORP, INC. (Exact name of registrant as specified in its charter) DELAWARE 0-22193 33-0743196 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1600 Sunflower Ave, Second Floor, Costa Mesa, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (714) 431-4000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note On February 11, 2011, Pacific Premier Bancorp, Inc. (the “Company”)filed a Current Report on Form8-K (the “Original Report”) to report that the Company had issued a press release on February 11, 2011,announcing that its wholly owned subsidiary, Pacific Premier Bank (the “Bank”), had acquired all of the deposits and essentially all of the assets ofCanyon National Bank (“Canyon National”) located in Palm Springs, California, from the Federal Deposit Insurance Corporation (“FDIC”) as receiver for Canyon National (the “Canyon National Acquisition”).On February 15, 2011, the Company filed Amendment No.1 to the Current Report on Form 8-K/A (“Amendment No.1,” and together with the Original Report, the “Prior Reports”), which amended, updated and supplemented the disclosure provided in the Original Report.In the Prior Reports, the Company indicated that it would amend such reports at a later date to provide financial information required by Item9.01 of Form8-K.This Amendment No.2 to the Current Report on Form 8-K/A is being filed to update the disclosures in Item2.01 of Amendment No.1 to the Current Report on Form 8-K/A (“Amendment No.2”) and to provide financial information required by Item9.01 thereof.In accordance with the guidance provided in Staff Accounting Bulletin Topic 1:K, Financial Statements of Acquired Troubled Financial Institutions (“SAB 1:K”) and a request for relief submitted to the Securities and Exchange Commission (“SEC”), the Company has omitted certain financial information of Canyon National required by Rule3-05 of Regulation S-X. SAB 1:K provides relief from the requirements of Rule3-05 of Regulation S-X under certain circumstances, including a transaction such as the Canyon National Acquisition, in which the registrant engages in an acquisition of a troubled financial institution for which audited financial statements are not reasonably available and in which federal assistance is an essential and significant part of the transaction. Statements made in this Amendment No.2, other than those concerning historical financial information, may be considered forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section21E of the Securities Exchange Act of 1934, as amended, and are subject to risks and uncertainties. These forward-looking statements include, without limitation, statements regarding the Company’s expectations concerning its financial condition, operating results, cash flows, earnings, net interest margin, net interest income, efficiencies achieved through combination of operational processes, liquidity, and capital resources. A discussion of risks, uncertainties and other factors that could cause actual results to differ materially from management’s expectations is set forth in this Amendment No.2 and exhibits hereto, and under the captions “Forward-Looking Statements”, “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in the Company’s Annual Report on Form 10-K for the year ended December31, 2010. Item2.01 Completion of Acquisition or Disposition of Assets. Effective February 11, 2011, the Bank acquired certain assets and assumed certain liabilities of Canyon National from the FDIC as receiver for Canyon National, pursuant to the terms of a purchase and assumption agreement entered into by the Bank and the FDIC on February 11, 2011(the “Purchase Agreement”).The Canyon National Acquisition included the three branches of Canyon National, all of which became branches of the Bank upon consummation of the Canyon National Acquisition. As a result of the Canyon National Acquisition, the Bank acquired and received certain assets with a fair value of approximately $208.9 million, including $149.7 million of loans, $16.1 million of a FDIC receivable, $13.2 million of cash and cash equivalents, $12.8 million of investment securities, $12.0 million of other real estate owned, $2.3 million of a core deposit intangibles, $1.5 million of other assets and $1.3 million of Federal Home Loan Bank (“FHLB”) and Federal Reserve Bank (“FRB”) stock. Liabilities with a fair value of approximately $206.6 million were also assumed, including $204.7 million of deposits, $1.9 million in deferred tax liability and $39,000 of other liabilities. The fair values of the assets acquired and liabilities assumed were determined based on the requirements of Financial Accounting Standards Board Accounting Standards Codification (the “FASB ASC”) Topic 820: Fair Value Measurements and Disclosures.The Statement of Assets Acquired and Liabilities Assumed by the Bank, dated as of February 11, 2011, and the accompanying notes thereto, are attached hereto as Exhibit99.2 and incorporated herein by reference (the “Audited Statement”).The foregoing fair value amounts are subject to change for up to one year after the closing date of the Canyon National Acquisition as additional information relative to closing date fair values becomes available.The amounts are also subject to adjustments based upon final settlement with the FDIC. In addition, the tax treatment of FDIC assisted acquisitions is complex and subject to interpretations that may result in future adjustments of deferred taxes as of the acquisition date. The disclosure set forth in this Item2.01 reflects the status of these items to the best of management’s knowledge as of April 29, 2011, the filing date of this Amendment No.2. The terms of the Purchase Agreement provide for the FDIC to indemnify the Bank against certain claims, including claims with respect to liabilities and assets of Canyon National or any of its affiliates not assumed or otherwise purchased by the Bank and certain other types of claims identified in the Purchase Agreement. In connection with the Canyon National Acquisition, the Bank did not enter into loss-sharing agreements with the FDIC to cover expected losses on acquired loans or other real estate owned. However, as part of the bidding process, the Bank’s offer contained a significant discount for the purchase of the assets, which was intended to offset the expected losses in the loan portfolio. This discount has a similar financial statement impact on the Bank’s operations compared to that of a loss-sharing agreement except that the estimated losses are absorbed at the date of acquisition as opposed to over the life of loss-sharing agreements. The Bank did not immediately acquire all the real estate, banking facilities, leases, or furniture or equipment of Canyon National as part of the Purchase Agreement. However, the Bank has the option to purchase or lease the banking facilities and furniture and equipment from the FDIC. The term of these options expires 90 days after February 11, 2011, unless extended by the FDIC. Acquisition costs of the banking facilities and furniture and equipment will be based on current appraisals and determined at a later date. Currently, the banking facility and equipment are being leased from the FDIC on a month-to-month basis. The foregoing summary of the Purchase Agreement is not complete and is qualified in its entirety by reference to the full text of the Purchase Agreement and certain exhibits attached thereto, a copy of which was previously filed as Exhibit2.1 to Amendment No.1 and is incorporated by reference into this Item2.01. Item9.01 Financial Statements and Exhibits (a)Financial Statements of Businesses Acquired Discussion As set forth in Item2.01 above, on February 11, 2011, the Bank acquired certain assets and assumed certain liabilities of Canyon National pursuant to the Purchase Agreement.A narrative description of the anticipated effects of the Canyon National Acquisition on the Company’s financial condition, liquidity, capital resources and operating results is presented below.This discussion should be read in conjunction with the historical financial statements and the related notes of the Company, which have been filed with the SEC and the Audited Statement, which is attached hereto as Exhibit99.2. The Canyon National Acquisition increased the Bank’s total assets and total deposits, which are expected to positively affect the Bank’s operating results, to the extent the Bank earns more from interest earned on its assets than it pays in interest on deposits.The ability of the Bank to successfully collect interest and principal on loans acquired will also impact the Bank’s cash flows and operating results. The Company has determined that the Canyon National Acquisition constitutes a business acquisition as defined by FASB ASC Topic 805: Business Combinations. Accordingly, the assets acquired and liabilities assumed as of February 11, 2011 are presented at their fair values in the table below as required by that topic. In many cases, the determination of these fair values requires management to make estimates about discount rates, future expected cash flows, market conditions and other future events that are highly subjective in nature and subject to change. These fair value estimates are subject to change for up to one year after the closing date of the acquisition as additional information relative to closing date fair values becomes available. The Bank and the FDIC are engaged in ongoing discussions that may impact which assets and liabilities are ultimately acquired or assumed by the Bank and/or the purchase price. Financial Condition In the Canyon National Acquisition, the Bank purchased loans at fair value of $149.7 million.This amount represents approximately 27.0% of the Company’s total loans (net of the allowance for loan losses) at December 31, 2010.The Bank also acquired cash and cash equivalents of $13.2 million, investment securities at a fair valueof $12.8 million, other real estate owned at fair value of $12.0 million, Federal Home Loan Bank and Federal Reserve Bank stock of $1.3 million and other assets of $1.5 million. Approximately $2.3 million in net after-tax gain, $16.0 million of an FDIC receivable and $2.3 million of a core deposit intangible were recorded in connection with this transaction. Investment Portfolio The Bank acquired investment securities and stock at fair market value of $14.1 million in the Canyon National Acquisition.The acquired securities were predominantly mortgage-backed securities issued by government sponsored enterprises and municipal bonds. The following table presents the composition of the investment securities portfolio acquired at February 11, 2011: February 11, 2011 (dollarsthousands) Investment securities available for sale: U.S. Treasury $ Municipal bonds Mortgage-backed securities Total securities available for sale $ Stock: FHLB stock Federal Reserve Bank stock Total stock Total securities $ The following table presents a summary of yields and contractual maturities of the investment securities portfolio acquired at February 11, 2011: LessThanOneYear One to Five Years Five to Ten Years Over Ten Years Total (Dollars in thousands) Amount Weighted Average Yield Amount Weighted Average Yield Amount Weighted Average Yield Amount Weighted Average Yield Amount Weighted Average Yield Investment securities available for sale: U.S. Treasury $ % $
